In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-623V
                                     Filed: January 14, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
JOSEPH WOJTANOWSKI,           *
                              *                               Special Master Dorsey
          Petitioner,         *
                              *
v.                            *
                              *                                Joint Stipulation on Damages;
SECRETARY OF HEALTH           *                                Influenza (Flu) vaccine; Guillain-
AND HUMAN SERVICES,           *                                Barré Syndrome (GBS); Attorneys’
                              *                                Fees and Costs; Reasonable Amount
          Respondent.         *                                to Which Respondent Does Not
                              *                                Object.
* * * * * * * * * * * * * * * *

Joseph P. Casale, Aquidneck Legal Center, LLC, Middletown, RI, for petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

         On August 29, 2013, Joseph Wojtanowski (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that he suffered from Guillain-Barré syndrome as a result of an influenza
(“flu”) vaccine that was administered to him on October 12, 2011. See Petition at 1. Petitioner
further alleged that he experienced the residual effects of these injuries for more than six months.
Id. at 5.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
        On January 14, 2015, the parties filed a stipulation, stating that a decision should be
entered awarding compensation. The parties also stipulated to the amount of attorneys’ fees and
costs that should be awarded to petitioner.3

       Respondent denies that the flu vaccine caused petitioner’s GBS or any other injury.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

          The parties stipulated that petitioner shall receive the following compensation:

          a. A lump sum of $72,500.00, in the form of a check payable to petitioner. This
             amount represent compensation for all damages that would be available under 42
             U.S.C. § 300aa-15(a).

          b. A lump sum of $20,862.244, in the form of a check payable jointly to petitioner
             and petitioner’s attorney, Joseph P. Casale, pursuant to 42 U.S.C. § 300aa-15(e),
             for attorneys’ fees and costs. In compliance with General Order #9, petitioner
             represents that he incurred no out-of-pocket expenses in proceeding on the petition.

          Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.5

          IT IS SO ORDERED.

                                                s/ Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master


3
 Two separate stipulations were filed in this case. In the original stipulation, the parties omitted
an additional $862.24, in costs incurred by petitioner’s counsel. The second stipulation includes
the amount for the attorneys’ costs for a total of $20,862.24 in attorneys’ fees and costs. This
decision will attach both stipulations and enter an award for the total amount to petitioner.
4
    See footnote 3 for an explanation of the total amount of attorneys’ fees and costs awarded.
5
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                   2
                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS

                              )
JOSEPH WOJTANOWSKI,
                              )
                              )
          Petitioner,
                              )                     No. 13-623V
v.
                              )                     Special Master Dorsey
                              )                     ECF
SECRETARY OF HEALTH AND HUMAN
                              )
SERVICES,
                              )
                              )
          Respondent.
                              )

            STIPULATION OF FACTS CONCERNING ATTORNEY’S COSTS

       It is hereby stipulated by and between the parties, the following factual matters:

       1.     Joseph P. Casale is the attorney of record for petitioner.

       2.     The parties filed a stipulation on January XX, 2015, which included an award of
              $72,500.00 to petitioner for all damages that would be available under 42 U.S.C.
              § 300aa-15(a), and an award of $20,000.00 for attorney’s fees and costs available
              under 42 U.S.C. § 300aa-15(e).

       3.     Mr. Casale incurred an additional $862.24 in costs.    This amount was
              inadvertently omitted from the Stipulation.

       4.     The parties jointly request that the Special Master award petitioner an additional
              $862.24 in attorney’s costs, in the form of a check payable jointly to petitioner and
              petitioner’s attorney, Joseph P. Casale.

Respectfully submitted,

s/ Joseph P. Casale                                  s/ Traci R. Patton
JOSEPH P. CASALE                                     TRACI R. PATTON
Aquidneck Legal Center, LLC                          Senior Trial Attorney
Law Office of Joseph P. Casale                       Torts Branch, Civil Division
Irongate I, 438 East Main Road                       U.S. Department of Justice
Middletown, RI 02842                                 P.O. Box 146, Benjamin Franklin Station
Tel: (401) 841-0004                                  Washington, D.C. 20044-0146
                                                     Tel: (202) 353-1589
DATED: January 14, 2015

                                                1